DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 23-28, 32, and 34-44 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida (JP 4-154405, newly cited) and further in view of Canevari (US 4,371,025, newly cited) and Bhagwat (US 5,337,972, newly cited).  
As best depicted in Figures 1 and 2, Yoshida is directed to a tire construction comprising first and second working belt layers 7A,7B.  Yoshida further teaches that a distance H between reinforcing elements in respective belt layers can be as low as 0.4 times a diameter of said reinforcing element.  Yoshida, though, is completely silent with respect to the makeup of said reinforcing elements.
Canevari, on the other hand, is similarly directed to a tire construction comprising first and second working layers 6,7.  More particularly, Canevari teaches the use of steel monofilaments in said layers in order to eliminate higher costs associated with twisting strands (Column 1, Lines 15+).  In such an instance, said monofilaments have a preferred diameter between 0.17 mm and 0.4 mm (Column 3, Lines 13+).  One of ordinary skill in the art at the time of the invention would have found it obvious to use steel monofilaments in the working belt layers of Yoshida in view of Canevari.


Regarding claims 24-28, the claimed relationships would have been obvious in view of the general disclosure of Yoshida in view of Canevari.  It is emphasized that (a) all of the disclosed ply thickness values (by Yoshida in view of Canevari) are less than 0.75 mm and in accordance to the claimed invention, (b) all of the disclosed distances between radially adjacent monofilaments (by Yoshida in view of Canevari) are between 0.12 mm and 0.30 mm and in accordance to the claimed invention, and (c) the claimed monofilament loadings are consistent with those that are commonly used in tire belt layers.            
With respect to claim 32, the working belt layers of Yoshida in view of Canevari have a thickness between 0.5 mm and 0.63 mm (given a monofilament diameter of 0.35 mm) and all of these values are greater than 0.4 mm.
As to claims 34 and 35, Yoshida teaches ratios as small as about 0.29 (when H=0.4d) and as large as about 0.44 (when H=0.8d) and all of these values fall within the claimed range.              
	Regarding claims 36-38, Canevari evidences the conventional inclination angles associated with working belt layers having a crossed arrangement (Column 2, Lines 1+).

	With respect to claims 40 and 41, Canevari recognizes the conventional inclusion of cap plies or zero degree plies in order to, among other things, protect underlying working belt layers.
Response to Arguments
Applicant’s arguments with respect to claim(s) 23-28, 32, and 34-44 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN R FISCHER whose telephone number is (571)272-1215. The examiner can normally be reached M-F 5:30-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on 571-270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JUSTIN R FISCHER/Primary Examiner, Art Unit 1749                                                                                                                                                                                                        March 8, 2022